 



EXHIBIT 10.46
Fourth Supplemental Credit Agreement
     This Fourth Supplemental Credit Agreement (this “Supplemental Credit
Agreement”) dated June 10, 2005, among Seabulk International, Inc., a Delaware
corporation (the “Borrower”) and Fortis Capital Corp. (the “Agent”).
Preliminary Statement
     Pursuant to the Amended and Restated Credit Agreement, dated as of
August 5, 2003, as amended by Amendment No. 1 thereto dated March 26, 2004, as
amended by that certain Supplemental Credit Agreement dated as of June 17, 2004,
further amended by that certain Second Supplemental Credit Agreement dated
August 6, 2004 and further amended by that certain Third Supplemental Credit
Agreement dated December 10, 2004 (the “Credit Agreement”), among Seabulk
International, Inc., (the “Borrower”), the Subsidiary Guarantors named therein,
the Released Subsidiary Guarantors named therein, Fortis, NIB Capital Bank N.V.
(“NIB”), The Governor & Company of The Bank of Scotland and each other financial
institution which may hereafter execute and deliver an Assignment and Acceptance
with respect to the Credit Agreement pursuant to Section 10.11 thereof (any one
individually, a “Lender”, and collectively, the “Lenders”), Fortis, as
administrative agent on behalf of the Lenders (when acting in its capacity as
administrative agent under any Transaction Document, herein referred to,
together with any successor administrative agent, as the “Agent”) and as book
runner and as an arranger (when acting in such capacity, an “Arranger”) and NIB,
as an arranger (when acting in such capacity, an “Arranger”, and together with
Fortis, the “Arrangers”), the Lenders agreed to make the Facility available to
the Borrower, in accordance with the terms of the Credit Agreement. As a
condition to providing such Facility, each of the Lenders has requested that the
Subsidiary Guarantors, jointly and severally, guarantee the Obligations of the
Borrower under the Credit Agreement by entering into the Credit Agreement and
securing the Subsidiary Guarantors’ obligations hereunder by granting to the
Agent, on behalf of the Lenders, a lien in, to and under the Collateral (as
defined herein). The Borrower has requested that the SEABULK MASSACHUSETTS (the
“Vessel”), presently owned by Offshore Marine Management International, Inc.,
one of the Subsidiary Guarantors, be re-flagged from the maritime registry of
the Republic of Liberia to the maritime registry of the Republic of the Marshall
Islands and that in connection therewith, ownership of the Vessel be transferred
to Seabulk Offshore Enterprises, Inc., a Marshall Islands corporation (the
“Additional Subsidiary Guarantor”). In order to induce the Lenders to permit the
re-flagging and transfer of ownership, the Additional Subsidiary Guarantor has
agreed to become a Subsidiary Guarantor and to execute and deliver (and cause to
be recorded where appropriate) in favor of the Agent, on behalf of the Lenders,
any and all documents necessary to evidence the continuation of the lien in, to
and under the Vessel and the Collateral related thereto, concurrently with or
immediately following the re-documentation and change of ownership of the Vessel
so that the Vessel shall remain for all purposes a “Vessel” under the
Transaction Documents. All things necessary to make this Fourth Supplemental
Credit

 



--------------------------------------------------------------------------------



 



Agreement a valid agreement of the Borrower, the Additional Subsidiary Guarantor
and the other Subsidiary Guarantors in accordance with its terms have been done.
     NOW, THEREFORE, and in consideration of the premises, it is mutually
covenanted and agreed, for the equal and proportionate benefit of the Agent and
each of the Lenders, as follows: The Additional Subsidiary Guarantor hereby
confirms that it has agreed to become a Subsidiary Guarantor, and that it
unconditionally and irrevocably guarantees, jointly and severally, to the Agent
and each of the Lenders (i) the full and prompt payment of the principal of the
Notes and the indebtedness represented thereby and the L/C Obligations when and
as the same shall become due and payable, whether at the stated maturity
thereof, by acceleration, call for redemption or otherwise; (ii) the full and
prompt payment of interest on the Notes and the L/C Obligations when and as the
same shall become due and payable (including interest at the Overdue Rate on any
part of the principal amount, interest amount or other amount due under this
Agreement and not paid when due); (iii) the full and prompt payment of an amount
equal to each and all of the payments and other sums when and as the same shall
become due, required to be paid by the Borrower under the terms of the Credit
Agreement and under each of the other Transaction Documents to which it is a
party and (iv) the full and prompt performance and observance by the Borrower of
the obligations, covenants and agreements required to be performed and observed
by the Borrower under the terms of the Credit Agreement and under each of the
other Transaction Documents to which it is a party (items (i) through (iv), the
“Subsidiary Guarantee Obligations”). The Additional Subsidiary Guarantor hereby
confirms that it irrevocably and unconditionally agrees that upon any default by
the Borrower in the payment, when due, of any principal of, interest on or other
amounts (including amounts in respect of fees and indemnification owing to the
Agent or the Lenders) due under the Notes, the Credit Agreement or any other
Transaction Document, the Additional Subsidiary Guarantor will promptly pay the
same within ten (10) days after the receipt of written demand therefore from the
Agent or any Lender. The Additional Subsidiary Guarantor further confirms that
it hereby irrevocably and unconditionally agrees that upon any default by the
Borrower in any of its obligations, covenants and agreements required to be
performed and observed by the Borrower under the Credit Agreement and under each
of the other Transaction Documents to which it is a party, the Additional
Subsidiary Guarantor will effect the observance of such obligations, covenants
and agreements within ten (10) days after receipt of written demand therefor
from the Agent or any Lender.
     The Additional Subsidiary Guarantor further confirms that it agrees that
the Subsidiary Guarantee Obligations may be extended or renewed, in whole or in
part, without notice or further assent from the Additional Subsidiary Guarantor
and that the Additional Subsidiary Guarantor will remain bound under the Credit
Agreement notwithstanding any extension or renewal of any Subsidiary Guarantee
Obligation. The Additional Subsidiary Guarantor confirms that it is subject to
all the provisions of the Credit Agreement applicable to a Subsidiary Guarantor.
Without limiting the effect of the foregoing, the Additional Subsidiary
Guarantor hereby agrees that it is hereby bound by the provisions of
Section 6.19 of the Credit Agreement relating to the assignment to the Agent as
security, and hereby grants to the Agent a security interest in (subject to the
provisions of the Assignment of Earnings and Insurances), all the freights,
hires, charters and Insurances to which such Additional Guarantor is entitled in
respect of the Vessel and any other Vessels that it owns subject to the
Mortgages.

 



--------------------------------------------------------------------------------



 



     SECTION 1. The Credit Agreement, as supplemented and amended by this Fourth
Supplemental Credit Agreement and all other Credit Agreements supplemental
thereto, is in all respects ratified and confirmed, and the Credit Agreement,
this Fourth Supplemental Credit Agreement and all Credit Agreements supplemental
thereto shall be read, taken and construed as one and the same instrument.
     SECTION 2. If any provision hereof limits, qualifies or conflicts with
another provision hereof which is required to be included in this Fourth
Supplemental Credit Agreement by any of the provisions of the Credit Agreement,
such required provision shall control.
     SECTION 3. All covenants and agreements in this Fourth Supplemental Credit
Agreement by the Additional Subsidiary Guarantor shall bind its successors and
assigns, whether so expressed or not.
     SECTION 4. In case any provision in this Fourth Supplemental Credit
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     SECTION 5. Nothing in this Fourth Supplemental Credit Agreement, expressed
or implied, shall give to any Person, other than the parties hereto and their
successors hereunder, and the Lenders any benefit or any legal or equitable
right, remedy or claim under this Fourth Supplemental Credit Agreement.
     SECTION 6. THIS FOURTH SUPPLEMENTAL CREDIT AGREEMENT SHALL BE GOVERNED BY,
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
     SECTION 7. All terms used in this Fourth Supplemental Credit Agreement not
otherwise defined herein that are defined in Appendix A to the Credit Agreement
shall have the meanings set forth therein.
     SECTION 8. This Fourth Supplemental Credit Agreement may be executed in any
number of counterparts, each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 



--------------------------------------------------------------------------------



 



     WHEREOF, the parties have caused this Fourth Supplemental Credit Agreement
to be duly executed as of the date first written above.
SEABULK INTERNATIONAL, INC.,
as Borrower,
/s/Patrice M. Johnston
                                                            
Name: Patrice M. Johnston
Title: Attorney-in-Fact
FORTIS CAPITAL CORP.
as Agent,
/s/ C. Tobias Backer
                                                            
Name: C. Tobias Backer
Title: Senior Vice President
/s/ Lisa Walker
                                                            
Name: Lisa Walker
Title: Vice President
SEABULK OFFSHORE ENTERPRISES
INC . , hereby acknowledges and agrees to the terms, conditions and provisions
of the above Fourth Supplemental Credit Agreement.
/s/ Patrice M. Johnston
                                                            
Name: Patrice M. Johnston
Title: Attorney-in-Fact

 